Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenda Falwell appeals the district court’s order dismissing her emergency motion for return of child and denying her motion for an extension of time to file proof of legal custody of the minor child. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Falwell v. Kennedy Krieger Inst., No. 1:10-cv-00566-LMB-JFA (E.D.Va. June 23, 2010). We deny Falwell’s motion to amend the caption and grant her motion to amend her informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.